NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

                                                    Electronically Filed
                                                    Intermediate Court of Appeals
                                                    CAAP-XX-XXXXXXX
                                                    19-NOV-2021
                                                    10:15 AM
                                                    Dkt. 143 SO


                            NO. CAAP-XX-XXXXXXX


                  IN THE INTERMEDIATE COURT OF APPEALS
                         OF THE STATE OF HAWAI#I


                STATE OF HAWAI#I, Plaintiff-Appellant,
                                   v.
                   JOSHUA KALILI, Defendant-Appellee


          APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
                        (FC-CR NO. 15-1-0027)


                       SUMMARY DISPOSITION ORDER
      (By:    Ginoza, Chief Judge, Wadsworth and Nakasone, JJ.)

             Plaintiff-Appellant State of Hawai#i (State), appeals
from the January 25, 2017 Findings of Fact, Conclusions of Law
and Order Granting Defendant-Appellee Joshua Kalili's (Kalili)
Motion for New Trial filed on September 8, 2016, by the Circuit
Court of the First Circuit (Circuit Court).1 Kalili was charged
via Indictment with Murder in the Second Degree in violation of
Hawaii Revised Statutes (HRS) §§ 707-701.5 and 706-656 (Count 1),
and with two counts of Abuse of Family or Household Members in
violation of HRS § 709-906(1) and (5) in Counts 2 and 3;2 all
counts involved child decedent SRB. Following a jury trial on




      1
             The Honorable Glenn J. Kim presided.
      2
            The Circuit Court granted Kalili's Motion to Sever Counts 2 and 3,
to be tried separately from Count 1.
   NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

Count 1, the jury reached a verdict finding Kalili guilty of
Reckless Manslaughter,3 in violation of HRS § 707-702(1)(a).4
          On September 8, 2016, Kalili filed a Motion for New
Trial. At a hearing on October 26, 2016, the Circuit Court
granted the motion. On January 25, 2017, the Circuit Court filed
its Findings of Fact, Conclusions of Law (FOFs/COLs), and Order
Granting Kalili's Motion for New Trial (Order Granting New
Trial).   The State timely appealed.
          On appeal, the State contends the Circuit Court erred
in granting a new trial, by: (1) concluding that Kalili's Motion
in Limine (MIL) Number 1 to preclude the testimony of the State's
pediatrics expert Dr. Suzanne Starling (Dr. Starling) should have
been granted, in FOFs 3, 4, 5, and 6, and COLs 2, 4, 6, 16, and
17; (2) concluding that evidence of SRB's prior injuries should
not have been admitted into evidence absent expert testimony on
Battered Child Syndrome, in FOF 10 and COLs 10, 11, 16 and 17;
and (3) concluding that the cumulative effect of prejudicial
conduct by the State during the trial prevented Kalili from
receiving a fair trial, in FOF 15 and COLs 12, 13, 16 and 17.
          Upon careful review of the record and the briefs
submitted by the parties and having given due consideration to
the arguments advanced and the issues raised by the parties, we
resolve the State's points of error as follows, and affirm.



      3
             The Circuit Court granted a Motion for Judgment of Acquittal on
second-degree murder, and allowed the included offense of Manslaughter to go
to the jury.
      4
            HRS § 707-702(1)(a) (2014) provides, as follows:

            HRS § 707-702 Manslaughter.   (1) A person commits the offense of
            manslaughter if:

                  (a) The person recklessly causes the death of another person
            . . . .

(Bolding in original).

                                      2
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

          FOFs and COLs on the admission of Dr. Starling's
          testimony
          The State contends that the Circuit Court erroneously
concluded that Dr. Starling's testimony was improperly admitted
at trial. The State argues that none of the following FOFs on
this issue are supported by the evidence in the record:
          3.    In forming her expert opinions and conclusions,
                Dr. Starling reviewed most, if not all, of the
                State's case file. This includes the police
                reports, witness statements and Defendant's
                multiple statements.
          4.    A significant portion of the material reviewed
                by Dr. Starling was inadmissible at trial and
                also prejudicial.

          5.    Although the Court allowed the State to call
                Dr. Starling as an expert witness, it would not
                allow the State to qualify her as an expert in
                the area of child abuse.
          6.    Furthermore, the Court limited Dr. Starling's
                testimony only to matters of purely medical
                evidence -- meaning she could not testify as to
                her review of the police reports, witness
                statements and Defendant's statements.

In addition, the State disputes the following COLs:
          2.    The court concludes that the mode of analysis
                employed by Dr. Starling was possibly tainted by
                her review of inadmissible and prejudicial
                non-medical evidence.

          . . . .
          4.    The court concludes that in its attempts to
                limit Dr. Starling's testimony to only those
                matters concerning purely medical evidence, it
                prevented the jury from being able to fully and
                properly evaluate the matters upon which
                Dr. Starling based her expert opinion.
          . . . .

          6.    The court concludes that Defendant's Motion In
                Limine #1 to preclude the testimony of Dr.
                Starling should have been granted because her
                expert opinions were based in large part upon
                irrelevant, inadmissible and prejudicial
                evidence.
          . . . .

          16.   The court concludes that the combination of: (1)
                permitting Dr. Starling to testify as an expert

                                    3
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

                witness; and (2) admitting evidence of the
                decedent's prior injuries without properly
                founded expert testimony with respect to the
                Battered Child Syndrome; and (3) the cumulative
                effect of prejudicial conduct by the prosecution
                during the trial prevented Defendant from
                receiving a fair trial.
          17.   Based on the foregoing, and in the interests of
                justice, the court grants Defendant's request
                for a new trial.

(Italics in original). The State's contentions as to these FOFs
and COLs are without merit.
          On appeal, the granting of a new trial is reviewed for
abuse of discretion:
          The granting or denial of a motion for new trial is within
          the sound discretion of the trial court and will not be
          disturbed absent a clear abuse of discretion. It is
          well-established that an abuse of discretion occurs if the
          trial court has clearly exceeded the bounds of reason or
          disregards rules or principles of law or practice to the
          substantial detriment of a party litigant.

          Furthermore, at a hearing on a motion for new trial, the
          trial court acts as the trier of fact.
                In this jurisdiction, a trial court's FOFs are subject
          to the clearly erroneous standard of review. An FOF is
          clearly erroneous when, despite evidence to support the
          finding, the appellate court is left with the definite and
          firm conviction that a mistake has been committed. And
          where there is substantial evidence, which is credible
          evidence of sufficient quantity and probative value to
          justify a reasonable person in reaching conclusions that
          support the FOFs, the FOFs cannot be set aside. Moreover,
          an appellate court will not pass upon issues dependent upon
          credibility of witnesses and the weight of the evidence;
          this is the province of the trial judge.
                A trial court's conclusions of law, however, are
          reviewed de novo, under the right/wrong standard of review.

State v. Hicks, 113 Hawai#i 60, 69-70, 148 P.3d 493, 502-03
(2006) (format altered) (internal quotation marks, brackets and
citations omitted). A COL that is supported by the trial court's
FOFs and "that reflects an application of the correct rule of law
will not be overturned." Dan v. State, 76 Hawai#i 423, 428, 879
P.2d 528, 533 (1994) (internal quotation marks and citations
omitted).


                                    4
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

          As to FOF 3, the State fails to present argument that
FOF 3 is not supported by substantial evidence. The State
concedes that Dr. Starling reviewed the items described in FOF 3,
and essentially disagrees with the Circuit Court's
characterization that Dr. Starling reviewed "most, if not all" of
the State's case file. FOF 3. The State argues that FOF 3 is
clearly erroneous because there was no evidence that "these items
constituted the entirety or the majority of the State's case
file." On a motion for new trial, the trial court acts as a
factfinder, and we do not pass on how it weighed the evidence in
its finding. See Hicks, 113 Hawai#i at 69, 148 P.3d at 502. The
record reflects substantial evidence to support this finding, and
this argument is without merit.
          As to FOF 4, the State similarly challenges the Circuit
Court's characterization of the pertinent evidence, and use of
the term "significant," arguing: "FOF 4 is clearly erroneous in
that it characterizes a significant portion of the materials
reviewed by Dr. Starling as 'inadmissible'" because "[o]n the
contrary, a significant portion of the material reviewed by Dr.
Starling was either admitted or deemed admissible" at the MIL
hearing and at trial. We do not pass on how the Circuit Court
weighed the evidence as the factfinder on a motion for a new
trial. See id. The record reflects substantial evidence to
support this finding, and this argument is without merit.
          As to FOF 5, the State disagrees with how the Circuit
Court summarized its own MIL ruling, as not allowing the State to
qualify Dr. Starling as an expert in the area of child abuse.
This argument is without merit. The State asserts that "[m]ore
accurately," the Circuit Court prohibited the State "from
eliciting the words 'child abuse': from any witnesses," which the
State concedes "had the effect of preventing the State from
qualifying [Dr. Starling] as such." The State's perception of
imprecision in the Circuit Court's finding does not render FOF 5


                                  5
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

clearly erroneous. As to FOF 6, which the State acknowledges "is
partially correct" but is "clearly erroneous in form and spirit"
due to its incompleteness where "only the State was limited and
not the defense" -- this argument, based again on the State's
perception of imprecision, is without merit. A litigant's
disagreement with the factfinder's own summary of its rulings
does not render that finding clearly erroneous. See id.
          As to COLs 2, 4, and 6, the Circuit Court concluded
that Dr. Starling's analysis was "possibly tainted" by her view
of inadmissible, prejudicial, non-medical evidence, and noted
that the court's attempts to limit Dr. Starling's testimony
during trial to "purely medical evidence" only, had the effect of
preventing the jury from fully evaluating her expert testimony;
the Circuit Court ultimately concluded that Dr. Starling's
testimony should have been precluded where her "expert opinions
were based in large part upon irrelevant, inadmissible, and
prejudicial evidence." The State claims the Circuit Court's COL
2 that Dr. Starling's testimony was "possibly tainted," is
erroneous because it "lacks support in the record" and consists
of "mere speculation and conjecture[.]" This COL is more
accurately an FOF, or a mixed question of fact and law, for which
the clearly erroneous standard of review applies. See State v.
Rodrigues, 145 Hawai#i 487, 494, 454 P.3d 428, 435 (2019) (a
conclusion of law that presents mixed questions of fact and law
is reviewed under the clearly erroneous standard because the
conclusion is dependent upon the facts and circumstances of the
particular case); Kilauea Neighborhood Ass'n v. Land Use Comm'n
of the State of Hawaii, 7 Haw. App. 227, 229, 751 P.2d 1031, 1034
(1988) (accuracy of label affixed by agency as a finding of fact
or conclusion of law freely reviewable by the appellate courts
under the clearly erroneous standard). The Circuit Court's
finding in FOF 3 that Dr. Starling had reviewed non-medical
evidence constitutes substantial evidence to support COL 2. See


                                  6
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

Rodrigues, 145 Hawai#i at 494, 454 P.3d at 435. The Circuit
Court's determination that the evidence reviewed by Dr. Starling
was "irrelevant, inadmissible, and prejudicial" and ultimate
conclusion that her testimony should have been precluded, were
not clearly erroneous and were within the court's province as the
factfinder on a motion for new trial. See Hicks, 113 Hawai#i at
69, 148 P.3d at 502.
           COL 4 is more accurately a FOF, and COL 6 is a mixed
question of fact and law; both COLs are not clearly erroneous.
See Rodrigues, 145 Hawai#i at 494, 454 P.3d at 435. COL 4
contains the Circuit Court's own assessment and observation of
how its preliminary MIL ruling regarding Dr. Starling proved to
be unworkable during the trial. The State disagrees with this
conclusion, arguing that there was "no connection" between Dr.
Starling's opinions and what was precluded. In COL 4, the court
noted that its attempts to keep Dr. Starling's testimony within
the confines of the MIL ruling prevented the jury from fully
evaluating the bases for the opinion. The State asserts that it
was constrained from having Dr. Starling explain the full basis
for her opinion but the defense was not similarly constrained;
and the State objects to the Circuit Court's finding and
conclusion that Dr. Starling's opinions were "based in large part
on irrelevant, inadmissible, and prejudicial evidence[.]" COL 6.
The State's arguments do not show how or why COLs 4 and 6 are not
supported by substantial evidence and thus clearly erroneous. We
do not pass upon these COLs where the Circuit Court appropriately
weighed the evidence and drew conclusions from the trial record
as the factfinder on a motion for a new trial. See Hicks, 113
Hawai#i at 69, 148 P.3d at 502.
           The State's challenge to COLs 16 and 17 are discussed
infra.




                                  7
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

          FOF and COLs regarding expert testimony on Battered
          Child Syndrome
          The State contends that the Circuit Court erred in FOF
10 and COLs 10 and 11, that evidence of SRB's prior injuries
should not have been admitted into evidence absent expert
testimony on Battered Child Syndrome. This contention is without
merit.
          FOF 10, COLs 10 and 11 state:
          10.   Evidence of the decedent's prior injuries which
                did not contribute to her death was elicited from
                several witnesses, including Dr. Eric Nino, Dr.
                Constance Nesbitt, Dr. Rachel Lange and Dr. Starling.

          . . . .

          10.   When there is properly admitted expert testimony with
                respect to Battered Child Syndrome, a child decedent's
                prior injuries could be admissible to show intentional
                infliction or lack of accident of the fatal injury.
                State v. Martinez, 101 Hawai#i 332, 341, 68 P.3d 606,
                615 (2003).

          11.   In the instant case, allowing evidence of the
                decedent's prior injuries was error because there was
                no expert testimony with respect to the Battered Child
                Syndrome.

(Italics in original).
          The State argues FOF 10 is clearly erroneous because it
improperly "suggests" that the State elicited testimony of prior
injuries from all the doctors in this case, which the State
claims is "not true." We do not pass on the Circuit Court's
weighing and assessment of the evidence, as the factfinder on a
motion for a new trial. See id. The challenge to FOF 10 is
without merit.
          COL 10 is an accurate statement of law from State v.
Martinez, 101 Hawai#i 332, 341, 68 P.3d 606, 615 (2003). The
State presents no argument as to why COL 10 is wrong, and any
alleged error is thus waived. See Hawai#i Rules of Appellate
Procedure (HRAP) Rule 28(b)(7) ("Points not argued may be deemed
waived."). In COL 11, where the Circuit Court concluded allowing
the evidence of prior injuries was error without expert testimony

                                    8
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

on Battered Child Syndrome, the State argues that the admission
of SRB's prior injuries was not error because it was part of Dr.
Starling's opinion even without the Battered Child Syndrome
testimony. The State's argument contradicts the applicable law
in Martinez and is without merit. See 101 Hawai#i at 341-43, 68
P.3d at 615-17.
          FOFs and COLs on prosecutorial misconduct
          The State contends the Circuit Court erred in FOF 15,
and COLs 12, 13, 16 and 17 in concluding that a new trial was
required where the cumulative effect of prejudicial conduct by
the State during the trial prevented Kalili from receiving a fair
trial. These contentions are without merit.
          FOF 15, and COLs 12, 13, 16 and 17 state:
          15.   The struck questions, struck comments and motions for
                mistrial involved matters of significance which the
                jury was called upon to decide.
          . . . .

          12.   Although instructions by the court to disregard and
                strike improper or prejudicial questions are presumed
                to be adhered to by the jury, "the cumulative weight
                of such errors may create 'an atmosphere of bias and
                prejudice which no remarks by the trial court could
                eradicate.'" State v. Kahalewai, 55 Haw. 127, 129,
                516 P.2d 336, 338 (1973).
          13.   The court concludes that the cumulative effect of
                prejudicial conduct by the prosecution going to the
                issue of guilt was so strong that it may not have
                overcome the presumption that the conduct was rendered
                harmless by the curative remarks of the court.
          . . . .

          16.   The court concludes that the combination of: (1)
                permitting Dr. Starling to testify as an expert
                witness; and (2) admitting evidence of the decedent's
                prior injuries without properly founded expert
                testimony with respect to the Battered Child Syndrome;
                and (3) the cumulative effect of prejudicial conduct
                by the prosecution during the trial prevented
                Defendant from receiving a fair trial.
          17.   Based on the foregoing, and in the interests of
                justice, the court grants Defendant's request for a
                new trial.

(Italics in original)

                                    9
   NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

          The State's challenge to FOF 15 -- where the Circuit
Court found that the stricken improper questions and comment, and
prior motions for mistrial involved significant matters for the
jury to decide -- is without merit. The findings in FOF 15 were
within the discretion of the trial court to assess as the
factfinder on a motion for new trial and are sufficiently
supported by the record. See Hicks, 113 Hawai#i at 69, 148 P.3d
at 502.
          COL 12 is an accurate statement of law, and the State
has not presented any argument as to why COL 12 is wrong; thus,
any error is waived. See HRAP Rule 28(b)(7). COL 13, where the
Circuit Court concluded that the "cumulative effect" of the
State's misconduct may not have been overcome by the presumptive
curative effect of jury instructions, was not wrong. See Hicks,
113 Hawai#i at 70, 148 P.3d at 503. The "cumulative effect" of
at least ten instances5 of the Circuit Court striking questions
or argument by the State and denying mistrial motions, was not
insubstantial, in the Circuit Court's assessment. The State
claims, however, that only four out of the ten instances
"arguably involved matters of significance[.]"
           "The term 'prosecutorial misconduct' is a legal term of
art that refers to any improper action committed by a prosecutor,
however harmless or unintentional." State v. Conroy, 148 Hawai#i
194, 201, 468 P.3d 208, 215 (2020) (internal quotation marks in
original) (emphasis added) (quoting State v. Udo, 145 Hawai#i
519, 534, 454 P.3d 460, 475 (2019)). It is not a meritorious
argument to minimize the nature of or downplay the number of
times the court had to strike matters and/or rule on mistrial
motions, in the face of at least ten separate incidents of
apparent or potential prosecutorial misconduct – not an

      5
            Kalili agrees with the State's recitation of ten occasions of
stricken questions and arguments, and mistrial motions, but claims there were
more instances of misconduct, and describes them. See Answering Brief at pp.
6-12.

                                      10
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

insignificant amount. Our review of the record reflects the
Circuit Court gave the State numerous warnings, and admonitions
during trial, and expressed frustration with the inability of the
State to conform its questions and arguments to the MIL rulings.
See FOFs 14 and 15.6
          The record also reflects that Kalili made five motions
for mistrial. On the second motion for mistrial, where the State
improperly used the term "assault" in questioning the medical
examiner who conducted the autopsy of SRB, the Circuit Court
warned the prosecutor as follows:
                      THE COURT: I'm going to respectfully deny any
          defense motion for mistrial . . . .

          . . . .

                      THE COURT: Yes I agree it's a clear violation.
          The word "assault" should not be in this case. And I –- you
          [the State] better have –- you better have cautioned Ms.
          Lange that she's not even to mention manner of death is
          homicide.

                      [PROSECUTOR]:   I did.

          . . . .

                      THE COURT: . . . But this thing about assault,
          you better watch yourself, Ms. [Prosecutor]. I'm going to
          deny the motion for mistrial 'cause I think declaring a
          mistrial based on this one thing is too drastic. I've
          struck the question, I've struck the answer, and I've told
          the jury to disregard it. But you better watch yourself,
          Ms. [Prosecutor]. You were warned about this as Mr.
          [Defense Counsel] just said.

                      Proceed.
                      (Bench conference concluded.)



     6
          FOFs 14 and 15 state:
          14.   There were multiple occasions during the trial,
                including during closing argument, where questions or
                comments from the prosecution needed to be struck and
                the jury ordered to disregard. This led to multiple
                subsequent denials of motions for mistrial made by the
                defense.
          15.   The struck questions, struck comments and motions for
                mistrial involved matters of significance which the
                jury was called upon to decide.

                                      11
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

                      THE COURT: Again the last question and answer
          are stricken from the record. The jury will disregard it in
          its entirety. It will play no part in your deliberations or
          consideration of this case.

(Emphases added).
          On the third motion for mistrial where the State
improperly used the term "inflicted" when questioning the medical
examiner about injuries, the Circuit Court warned the prosecutor
again, expressing its frustration as follows:
                      [DEFENSE COUNSEL]: Your Honor, at this time I
          make another motion for mistrial based on the phrase "must
          have been inflicted."

                      THE COURT:   You mean the word "inflicted"?

                      [DEFENSE COUNSEL]:   Yeah.
                      THE COURT: I don't know how many times you need
          to be warned, Ms. [Prosecutor]. I mean I really don't. I
          corrected you once when Mr. [Defense Counsel] didn't even
          object about –- what was it? What was it? It wasn't --

          . . . .

                      THE COURT: . . . But the word was –- it was
          "inflicted" –- and I corrected that –- versus "falling."

                      All right. I'm going to respectfully deny the
          motion for mistrial, but you've made your record.

          . . . .

                      THE COURT: You know, and we're getting into
          cumulative here. Uh, you slip up one more time, I tell you
          [the State] right now I'm going to declare a mistrial in a
          heart beat.

                      I'm going to strike the question from the record
          and tell the jury to disregard.
                      (Bench conference concluded.)
                      THE COURT: Ladies and gentlemen,
          Ms. [Prosecutor]'s last question is stricken from the
          record. You will disregard it in its entirety. It will
          play no part in your deliberations or consideration of this
          case.

(Emphases added).
          On the fourth motion for mistrial, the State improperly
questioned the medical examiner about SRB's anal opening being
"very large," which the Circuit Court ruled was "objectionable."

                                     12
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

The Circuit Court responded to the State's attempt to justify the
improper question, as being "ridiculous." The record reflects
the Circuit Court at this point was exasperated by the State's
repeated inability to conform its questioning to its rulings.7

     7
          The transcript reflects the following:

                      [PROSECUTOR]: Okay. Now Mr. [Defense Counsel]
          asked you about the anal injuries that were reflected in the
          medical records. There was an indication that the anal
          opening for [SRB] was very large; correct?
                      [DEFENSE COUNSEL]:       Objection, Your Honor.   Your
          Honor, may we approach.
                       THE COURT:   Okay.

                       (Bench conference begun.)

                      [DEFENSE COUNSEL]: Your Honor, I have to move
          for a mistrial again. This is something we explicitly
          covered in motions in limine.

          . . . .

                      THE COURT: You cut her off mid-question . . .
          You opened up the topic of an anal injury or something, and
          she agreed with you that there was no anal injury, et
          cetera.

                      I'm denying your motion for a mistrial because
          you brought it up, and it's fair redirect to ask questions
          about it unless they're objectionable. That question is
          objectionable in my view even though she didn't finish it.

                      I don't know where you're going with it, Ms.
          [Prosecutor]. I'm going to preclude you from getting into
          that area even though he opened it up --
                       [PROSECUTOR]:   I was gonna --
                       THE COURT:   –- unless you can persuade me
          otherwise.

                      [PROSECUTOR]:    I was going to ask what caused
          the anal opening to --
                      THE COURT: Yeah. That's ridiculous. That's --
          you want a mistrial? I'll let you ask the question.

                       [PROSECUTOR]:   Okay.
                      THE COURT: I'm denying your motion for
          mistrial. I'm going to strike her partial question from the
          record and tell the jury to disregard and you're gonna move
                                                              (continued...)

                                       13
   NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

          Following the medical examiner's testimony, before Dr.
Starling was called to the stand, the Circuit Court took pains
again to articulate the permissible bounds of examination,
warning the prosecutor that:
            [I]f I were you, . . . I would be very careful about how you
            examine Dr. Starling because right now you're about this
            close to a mistrial because there have been -- how many --
            three motions -- three or four motions for mistrial already
            . . . all of which I've denied or stricken things from the
            record. You're about this close. And the danger of you
            doing something that's going to cause a mistrial with this
            witness is more intense than any of your other witnesses. I
            think that should be obvious to you and everybody else in
            this case or anybody who's ever done any trials at all. So
            I strongly suggest that you prepare carefully for this
            witness.

          Given this record, the Circuit Court's mixed finding
and conclusion in COL 13 that the cumulative prejudicial effect
of the State's misconduct was significant enough to overcome the
presumption that the Circuit Court's repeated curative
instructions were effective -- was not clearly erroneous. See
Rodrigues, 145 Hawai#i at 494, 454 P.3d at 435.


      7
       (...continued)
            on to another area.

                        [PROSECUTOR]: Can I at least ask about the
            injuries and the fact that --

                         THE COURT:    The injuries to what?
                         [PROSECUTOR]:       The report of the injuries.
                         THE COURT:    To what?

                         [PROSECUTOR]:       The anal injuries.
                         THE COURT:    No.
                         Okay.    You know what, Ms. [Prosecutor], go
            ahead.   Go ahead.    Go ahead. Do it. Do it.

                         (Bench conference concluded.)
                        THE COURT: The last question or partial
            question from Ms. [Prosecutor] is stricken from the record.
            The jury will disregard it in its entirety.

(Emphases added).

                                         14
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

          Lastly, the State's COLs 16 and 17 contained the
Circuit Court's ultimate conclusion that the combination and
cumulative effect of all of the issues regarding admission of Dr.
Starling's testimony, evidence of SRB's prior injury without the
required foundational expert testimony, and the "prejudicial
conduct by the prosecution during the trial" -- denied Kalili a
fair trial, and a new trial was required. Based on our review of
the record, we conclude that these COLs are not wrong. The
nature of the State's misconduct was such that the jury heard
multiple, interrelated comments and questions alluding to
Battered Child Syndrome on issues that it was to decide, i.e.,
whether SRB's injuries were inflicted as opposed to accidental
and the relevance and weight of SRB's prior injuries. The
Circuit Court did not err in concluding that the nature and
cumulative effect of the State's improper comments and questions,
despite prompt instructions to disregard, created an "atmosphere
of bias and prejudice which no remarks by the trial court could
eradicate." State v. Pasene, 144 Hawai#i 339, 365, 439 P.3d 864,
890 (2019) (quoting State v. Kahalewai, 55 Haw. 127, 129, 516
P.2d 336, 338 (1973)). In light of this record, the Circuit
Court did not abuse its discretion in granting a new trial. See
Hicks, 113 Hawai#i at 69-70, 148 P.3d at 502-03; Dan, 76 Hawai#i
at 428, 879 P.2d at 533.
          Therefore, IT IS HEREBY ORDERED that the Findings of
Fact, Conclusions of Law and Order Granting Defendant-Appellee
Joshua Kalili's Motion for New Trial filed on January 25, 2017,
by the Circuit Court of the First Circuit, is affirmed.
          DATED: Honolulu, Hawai#i, November 19, 2021.
On the briefs:                      /s/ Lisa M. Ginoza
                                    Chief Judge
Kelsi Guerra
Deputy Prosecuting Attorney         /s/ Clyde J. Wadsworth
for Plaintiff-Appellant             Associate Judge

Myles S. Breiner                       /s/ Karen T. Nakasone
for Defendant-Appellee                 Associate Judge

                                  15